EXHIBIT 99.1 Inuvo to Host Fourth Quarter and Year-End 2010 Conference Call on March 2, 2011 CLEARWATER, FL February 16, 2011 (BUSINESS WIRE)Inuvo® (NYSE Amex: INUV) announced today that it will release its 2010 fourth quarter and year-end financial results after the close of trading on Wednesday, March 2, 2011.Richard K. Howe, Chief Executive Officer, and Wally Ruiz, Chief Financial Officer, will host a conference call the same day at 5:00 p.m. Eastern Time to review these results. Participants can access the call by dialing 888-669-0684 (domestic) or 201-604-0469 (international). In addition, the call will be webcast on the Investor Relations section of the Company's website at www.inuvo.com [1] where it will also be archived for 45 days. A telephone replay will be available through Wednesday, March 16, 2010. To access the replay, please dial 888-632-8973 (domestic) or 201-499-0429 (international).At the system prompt, enter the code 44697243 followed by the # sign. Playback will automatically begin. About Inuvo, Inc. Inuvo®, Inc. (NYSE Amex: INUV), is an online marketing services company specialized in driving clicks, leads and sales through targeting that utilizes unique data and sophisticated analytics.To find out more about how you can work with Inuvo [2], please visit http://www.inuvo.com [3]. Comparable companies include: ValueClick, Inc. (VCLK), Marchex, Inc. (MCHX), InterCLICK, Inc. (ICLK), LookSmart, Ltd. (LOOK), and Local.com Corp. (LOCM). Contact Inuvo, Inc. Wally Ruiz, Chief Financial Officer 727-324-0176 wallace.ruiz@inuvo.com Investor Relations Genesis Select Corporation Budd Zuckerman, President 303-415-0200 ext 106 bzuckerman@genesisselect.com
